Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments dated March 10, 2022.  

Claims 1,3-6,11,12,15-23,25 and 27-38 are pending. Claims 37 and 38 have been amended. Claims 2,7-10,13,14,24 and 26 have been cancelled. Claims 1,5,11,17,29 and 30 have been amended. 

All prior rejection are withdrawn in view of applicant’s amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5,6,25,29 recites the limitation "plurality comprises a second salt comprising nitrate, fluoride, sulfate, carbonate, chloride, bromide, iodide or sulfide" for claim 5 and sodium sulfate, potassium sulfate sodium carbonate and any mixture thereof in claim 6.  There is insufficient antecedent basis for this limitation in the claim 1 from which the claims depend says the plurality consists of a metal salt selected from silver sulfate, silver nitrate, silver chloride and any mixture thereof”. Since claim 1 limits the plurality to these three silver salts and claims 5 and 6 contain salts outside of the scope of these three salts, claims 5 and 6 are broader than the narrow “consisting of” teaching of claim 1. The salts of claim 5 are not limited to silver so chlorides, nitrates and sulfates of non-silver salts could be used which is prohibited by the consisting of language in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-5,27,28,32,33 and 34 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Trinh (Preparation and characterization of silver chloride nanoparticles as an antibacterial agent, Adv Nat Sci: Nanosci. Nanotechnol. 6 (2015) 045011).
Trinh teaches an antibacterial composition for a wide range of applications (page 1, introduction)  comprising a plurality of coated silver chloride (AgCl) antimicrobial nanoparticles consisting of AgCl coated with polyvinyl alcohol (PVA; page 3, section 3.1), which meets the claimed limitation of a metal salt enclosed within a dissolvable outer layer, in aqueous solution  during preparation  or testing (page 2, section 2.2) or dry powder (page 2, section 2.1) . Trinh teaches nitrate salt also present (page 3, section 3.1; conclusion). Trinh teaches the particles can have a range of sizes and shapes (average diameter indicates more than one size particle, pages 2-3, section 3.1; page 5, conclusion) and coating thicknesses (discrepancy in PVA coating, page 3, section 3.1), which is acknowledged by applicant lead to different release rate (applicant’s specification, paragraph 0016). Trinh teaches the same silver chloride coated with the same polyvinyl alcohol in a range of coating thicknesses and particle sizes, which is taught by applicant to inherently produce different release rates. Regarding the limitation “for imparting antimicrobial efficacy to the textile” this is simply intended use and since the particles have an identical composition to Trinh and Trinh teaches the antimicrobial properties, the particles of Trinh are capable of the claimed intended use. Even though Trinh does not teach a textile application use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 
  Accordingly the teachings of Trinh are sufficient to anticipate the material limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,21-23,27-29 and 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Trogolo (US 2003/0118664).
Trogolo teaches antimicrobial compositions for use in treating diapers, mats and filters (textiles, paragraph 0068) wherein the compositions comprise metal salt particles encapsulated within with hydrophilic polymers (paragraph 0027) and can be in the form of a dry powder or a liquid/ solution (paragraph 0069). Trogolo teaches the metal salt can be selected from silver and copper salts such as chlorides, sulfates, acetates and nitrates (paragraphs 0035-0037). Trogolo teaches the rate of release of the ions from the particle can be tailored by selection of the hydrophilic coating (paragraph 0033). Trogolo teaches the encapsulant can be encapsulated by being completely surrounded or substantially surrounded or encased by the hydrophilic polymer and the salt can be in the form of individual particles or aggregates of particles paragraph 0032). The hydrophilic polymer can be selected from polyacrylamide, polyvinyl alcohol and polyacrylic acid (paragraphs 0050-0053).The salts present can be sodium salts as dopants (paragraph 0046) and carbonate and sulfate salts are also present (paragraph 0047). Trogolo teaches the mean average diameter of particles of up to 3000 microns (3 mm), paragraph 0057). 
Trogolo does not teach all the claimed embodiments in a single example but the claimed invention ca be arrived at from selection of the teachings of Trogolo.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed metal salts and dissolvable outer coatings to prepare liquid or dry antimicrobial compositions for treating textiles as Trogolo teaches the effectiveness of using similar silver and copper salts with similar hydrophilic polyvinyl alcohol or polyacrylic acids to produce dry powder and aqueous solutions for application to textile materials to provide those materials with antimicrobial benefits. Selection of particle sizes, metal salt, coating thickness all impact the antimicrobial efficacy and release rate. Different salts will release from different polymers at different rates based on the dissolution of the salt and the hydrophilic coating as well as coating thickness. These are parameters which are acknowledged by applicant lead to different release rate (applicant’s specification, paragraph 0016). Using first and second particles with first and second coatings with the same or different components is obvious to arrive at a broader antimicrobial efficacy due to different salts being used or different coatings allowing for different release rates. Selection of the type of antibacterial salt and the type of hydrophilic coating as well as release would directly impact the antimicrobial benefit applied to textiles and can be determined through routine experimentation. 

Allowable Subject Matter
9.	Claims 11,12, 15-19,20,30,37 and 38 are allowed. The claims are allowed over the prior art of record because the prior art do not teach or fairly suggest dispensing the composition of claim 1 at or near the beginning of the wash cycle and do not teach or fairly suggest coating a sheet or strip defined in claim 11 with a gel consisting of a dissolvable layer and a dissolvable metal salt selected from silver sulfate, silver nitrate, silver chloride and any mixture thereof. 

Response to Arguments
In view of Applicant’s amendments to the claims, the prior art rejections are withdrawn. New art is applied to address the claim amendments. Prior art not relied upon but relevant to the second salt is US 6,555,098.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMINA S KHAN/Primary Examiner, Art Unit 1761